DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application 16/457,472 filed 06/28/2019 now U.S. Patent 10,861,204 which further claims foreign priority under 35 U.S.C. 119(a)-(d) of UK 180719.6 filed 06/29/2018.  The certified copy has been filed in the parent application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 14-18, 11, 19, 12 and 13 respectively of U.S. Patent No. 10,861,204.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-19, which are not explicitly recited in the combination of Patent claims 1-10, 14-18, 11, 19, 12 and 13 respectively, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.

	In reference to claim 2, claim 2 of the instant application can be found basically word-for-word in Patent claim 2.
In reference to claim 3, claim 3 of the instant application can be found basically word-for-word in Patent claim 3.
In reference to claim 4, claim 4 of the instant application can be found basically word-for-word in Patent claim 4.
In reference to claim 5, claim 5 of the instant application can be found basically word-for-word in Patent claim 5.
In reference to claim 6, claim 6 of the instant application can be found basically word-for-word in Patent claim 6.
In reference to claim 7, claim 7 of the instant application can be found basically word-for-word in Patent claim 7.
In reference to claim 8, claim 8 of the instant application can be found basically word-for-word in Patent claim 8.
In reference to claim 9, claim 9 of the instant application can be found basically word-for-word in Patent claim 9.
In reference to claim 10, claim 10 of the instant application can be found basically word-for-word in Patent claim 10.

In reference to claim 12, claim 12 of the instant application can be found basically word-for-word in Patent claim 15.
In reference to claim 13, claim 13 of the instant application can be found basically word-for-word in Patent claim 16.
In reference to claim 14, claim 14 of the instant application can be found basically word-for-word in Patent claim 17.
In reference to claim 15, claim 15 of the instant application can be found basically word-for-word in Patent claim 18.
In reference to claim 16, claim 16 of the instant application can be found basically word-for-word in Patent claim 11.
In reference to claim 17, claim 17 of the instant application is anticipated by Patent claim 19 in that claim 19 of the Patent contains all the limitations of claim 17 of the instant application.  Claim 17 of the instant application therefore is not patently distinct from the earlier Patent claim and as such is unpatentable for obvious-type double patenting.
In reference to claim 18, claim 18 of the instant application can be found basically word-for-word in Patent claim 12.
In reference to claim 19, claim 19 of the instant application can be found basically word-for-word in Patent claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/1/21